              Case 2:18-cr-00217-RSM Document 651 Filed 01/13/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9
                                                        CASE NO. CR18-217RSM
10                   Plaintiff
                                                        ORDER DENYING FOURTH MOTION
11            v.                                        FOR RECONSIDERATION
12    ANTHONY PELAYO,
13
                     Defendant.
14

15          This matter comes before the Court on the Fourth Motion for Reconsideration filed by
16   Defendant Anthony Pelayo. Dkt. #640. Mr. Pelayo moves again for reconsideration of the
17
     Court’s Order denying his Motion for Review of Detention Order, Dkt. #381, issued on June 26,
18
     2020, nearly six months ago. The Court has ruled on three prior Motions for Reconsideration
19
     filed by Mr. Pelayo, considering arguments that the Court erred in its original ruling, generalized
20

21   concerns about the spread of the COVID-19 pandemic, and specific concerns about the

22   conditions and spread of the virus at the FDC where Mr. Pelayo is housed.

23          Motions for reconsideration are disfavored. CrR 12(b)(13). The court will ordinarily
24
     deny such motions in the absence of a showing of manifest error in the prior ruling or a showing
25
     of new facts or legal authority which could not have been brought to its attention earlier with
26
     reasonable diligence. Id.
27


     ORDER DENYING FOURTH MOTION FOR RECONSIDERATION – 1
                Case 2:18-cr-00217-RSM Document 651 Filed 01/13/21 Page 2 of 3




               The Court has previously stated:
 1

 2                     There is a presumption of detention in this case because Defendant
                       is facing a ten-year mandatory minimum term of imprisonment.
 3                     Even if Defendants’ new COVID-19 information was not
                       speculative, the Court finds that Defendant’s age and lack of any
 4                     underlying medical conditions would not make him particularly
                       vulnerable or otherwise part of a high-risk group. This is a
 5
                       significant point. Although the parties can debate whether or not the
 6                     new coronavirus is or will be spreading at the FDC, the Court is not
                       convinced that this constitutes a significant enough risk to this
 7                     Defendant’s health to warrant release given the initial bases for
                       Judge Tsuchida to order detention. See Dkt. #151.
 8
     Dkt. #381 at 3.
 9

10             In the instant Motion, Mr. Pelayo submits the declarations of several detainees as well as

11   himself discussing the conditions at the FDC and failures to adequately protect Mr. Pelayo from
12   contracting COVID-19. Dkts. #640-1 through #640-4. He raises essentially the same arguments
13
     about access to counsel and discovery that have already been addressed by the Court in prior
14
     Orders.
15
               The Court is disturbed by the risks facing Mr. Pelayo and other detainees at the FDC.
16

17   However, given the standard for a motion for reconsideration, the Court’s prior rulings in this

18   case, and the burden on Defendant, the Court concludes that there is no reason to deviate from

19   the Court’s analysis above. The Court continues to find “that Defendant’s age and lack of any
20   underlying medical conditions would not make him particularly vulnerable or otherwise part of
21
     a high-risk group,” and “the Court is [still] not convinced that this constitutes a significant enough
22
     risk to this Defendant’s health to warrant release given the initial bases for Judge Tsuchida to
23
     order detention.” The Court urges Mr. Pelayo to absorb this finding of the Court, which has been
24

25   repeated to him several times now. The Court further finds that the conditions at the FDC related

26   to lockdowns and limiting access to the law library and telephones are designed to protect Mr.

27


     ORDER DENYING FOURTH MOTION FOR RECONSIDERATION – 2
              Case 2:18-cr-00217-RSM Document 651 Filed 01/13/21 Page 3 of 3




     Pelayo and other more at-risk inmates and, although they may be extremely inconvenient, do not
 1

 2   warrant the requested relief of release in this case.

 3          Having reviewed the briefing, along with the remainder of the record, the Court hereby

 4   finds and ORDERS that the Fourth Motion for Reconsideration by Defendant Anthony Pelayo,
 5
     Dkt. #640, is DENIED.
 6
            DATED this 13th day of January, 2021.
 7

 8

 9

10
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING FOURTH MOTION FOR RECONSIDERATION – 3
